DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0228850 Zheng et al in view of JP 2006-244850 Tomai et al.
Regarding claim 1, Zheng teaches a multilayer transparent conductive film (paragraph 0033), comprising:
a Ag film that is formed of Ag (paragraph 0036); and
a transparent conductive oxide film (dielectric) that is directly disposed on two opposite surfaces of the Ag film (paragraph 0036 and figure 1), 
wherein the transparent conductive oxide film is formed of an oxide including Zn, Ga, and Ti (ZnO, TiO2 doped with Ga, paragraph 0036),
wherein a thickness of the Ag film is 5-25 nm (paragraph 0036), and
 wherein an average transmittance in a visible wavelength range of 400 to 800 nm is greater than 40%, and a sheet resistance value is 40 Ω/sq or less (paragraph 0036). 

Zheng does not explicitly teach the atomic proportions in the dielectric film or the use of Y. However, one reading Zheng as a whole would appreciate that Zheng is not particularly concerned with the composition of the dielectric film, only the structure of the entire film assembly. Tomai teaches a multilayer transparent conductive film (abstract) including a Ag alloy film substrate (paragraph 0014) and a transparent conductive oxide film disposed on the surface of the Ag film (paragraph 0013), 
where the transparent conductive oxide film is formed of an oxide including Zn (Group A), Ga, Ti and Y (Group B, paragraph 0013 teaching the materials of each group, and paragraph 0023 teaching Group A and B materials in the same film), wherein atomic proportions with respect to all the metal elements included in the transparent conductive oxide film are Ga + Ti + Y: 1-30 at%, and a balance of Zn (70-99 at%, paragraph 0023). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of Group B oxides being 1-30 at% such that each of Ga, Ti and Y may be 0 at% to less than 30 at%, reads on the claimed ranges of Ga being 14-30 at%, Ti being 0.1-10 at%, and Y being 0.1 to less than 1.0 at%. 

Regarding claim 3, Tomai in view of Nakayama teaches that atomic proportion of Ga + Ti is 1-30 at% (paragraph 0013 teaching group B compounds, and paragraph 0023 teaches at%). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of Group B oxides being 1-30 at% such that Ga may be 0 at% to less than 30 at% reads on the claimed ranges of Ga being 14-18 at%.
Regarding claim 7, Tomai teaches that the Ag alloy includes 2 at% of Cu, Pd and/or Au and a balance of Ag and inevitable impurities (Table 1:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the impurities of Tomai in the silver film of Zheng because impurities prevent the migration of silver (Tomai paragraph 0011).
Regarding claim 13, Zheng teaches that the Ag film is formed as a continuous film (paragraph 0036).
Regarding claims 14 and 15, Zheng teaches that the Ag film is 5-25 nm (paragraph 0036). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-25 nm reads on the claimed ranges of less than 10 nm and 9 nm or less. 
Regarding claims 16-18, Tomai teaches that atomic proportions with respect to all the metal elements included in the transparent conductive oxide film are Ga + Ti + Y: 1-30 at%, and . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0228850 Zheng et al in view of JP 2006-244850 Tomai et al as applied to claim 1 above, and further in view of US 2011/0006302 Yamazaki et al.
Regarding claim 10, neither Zheng nor Tomai teaches a wiring pattern. Yamazaki teaches a semiconductor material where a zinc oxide-based metal oxide film may be used as a wiring pattern material (paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wiring use of Yamazaki in the product of Zheng because this is a common use for the oxide material (paragraph 0033), and increases the potential uses for Zheng’s product.

Response to Arguments
Applicant's arguments filed December 14, 2021, have been fully considered but they are not persuasive.
Applicant argues that the layers in Zheng are not equivalent to the layers of the instant application. However, Applicant fails to point out specific errors in the rejection. Mere conclusory statements are not sufficient to overcome the rejection. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781